Citation Nr: 1342806	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which respectively granted and continued a 70 percent rating for PTSD, effective June 22, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This issue was remanded by the Board for further development in July 2012 and February 2013.

As discussed in the Board's February 2013 remand, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating for his PTSD.  Despite the extensive development already undertaken, the Board concludes that another remand is necessary for further development prior to adjudicating the claim.

In November 2013, the Veteran submitted statements from the Veteran and his wife documenting symptomatology that was significantly worse than that reported during his most recent VA examination.  As an example, the letters documented delusions and audio and visual hallucinations.  The Veteran, for example, "is 90 years old and thinks he is a crocodile hunter like the guys on TV - he has hats [with] a band of teeth around the hat [and] he is obsessed [with] looking [at] and wearing them."  At the time of his August 2012 VA examination, the Veteran's wife described him as wanting to hunt snakes and alligators in the Everglades and that he had a friend that he would forget was dead.  However, the subsequent reports suggest a possible increase in the severity of these symptoms.  The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his and other lay statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's and his wife's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his PTSD. 

The statements provided also contend that during treatment at the VA in October 2013, the Veteran's Global Assessment of Functioning (GAF) score was found to be 45.  The Board finds this significant because the most recent treatment records in the claims file document GAF scores of 55, further suggesting that the Veteran's disability has worsened since the time of the last treatment of record and the last VA examination.  As such, the AMC also should take the opportunity to associate with the claims file VA treatment records from September 2013 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding VA clinical records from September 2013 to the present.  

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected psychiatric disorder.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Attention is invited to the Veteran's and his wife's written testimony describing the effects and symptoms of his PTSD.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



